Exhibit 10.16
LOAN AND SECURITY AGREEMENT
     This Loan and Security Agreement (this “Agreement”) is dated as of this 6th
day of June 2008 (the “Effective Date”), by and between Innovive
Pharmaceuticals, Inc., a Delaware corporation (“Borrower”), and CytRx
Corporation, a Delaware corporation (“Lender”).
BACKGROUND
     WHEREAS, Borrower has requested that Lender enter into a financing
arrangement with Borrower pursuant to which Lender may make loans to Borrower;
     WHEREAS, Lender is willing to agree to make such loans to Borrower on the
terms and conditions set forth herein; and
     WHEREAS, this Agreement is intended to aid the completion of the
transactions contemplated by the Agreement and Plan of Merger dated as of the
Effective Date by and among Borrower, Lender and CytRx Merger Subsidiary, Inc.
(the “Merger Agreement”).
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION I. DEFINITIONS AND INTERPRETATION
     1.1 Defined Terms: As used in this Agreement, the following terms have the
following respective meanings:
          Advance(s) — Any monies advanced or credit extended to Borrower by
Lender under the Loan, including, without limitation, cash advances.
          Business Day — A day other than Saturday or Sunday when banks are open
for business in Los Angeles, California.
          Collateral — All of the Property and interests in Property described
in Section 3.1 of this Agreement and all other interests in Property that now or
hereafter secure payment of the Obligations and satisfaction by Borrower of all
covenants and undertakings contained in this Agreement and the other Loan
Documents.
          Closing — The making of the Initial Advance to the Borrower on the
Closing Date pursuant to the terms of this Agreement.
          Closing Date — The date upon which the conditions set forth in
Section 4.1 hereof each have been satisfied or waived, which shall in any event
be no more than two (2) Business Days after the Effective Date or at such other
time as may be mutually agreed to by the parties.
          Default — Any event, act, condition or occurrence which with notice,
or lapse of time or both, would constitute an Event of Default hereunder.

1



--------------------------------------------------------------------------------



 



          Initial Advance — The initial Advance in the principal amount set
forth on Schedule 1.1(a) attached hereto.
          Lien — Any interest of any kind or nature in property securing an
obligation owed to, or a claim of any kind or nature in property by, a Person
other than the owner of the Property, whether such interest is based on the
common law, statute, regulation or contract, and including, but not limited to,
a security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt, a financing lease, consignment or bailment
for security purposes, a trust, or an assignment.
          Loan Documents — Collectively, this Agreement and all agreements,
certificates, instruments and documents executed and/or delivered in connection
therewith, all as may be supplemented, restated, superseded, amended or replaced
from time to time. The Loan Documents shall not include the Merger Agreement.
          Loan Maturity Date — The earliest of (i) the date of commencement of
any bankruptcy, insolvency or similar proceeding with respect to Borrower,
(ii) the date on which the Merger Agreement is terminated pursuant to its terms,
and (iii) September 30, 2008 or such later date as the parties hereto mutually
agree.
          Maximum Loan Amount — The aggregate amount of Five Million Five
Hundred Thousand Dollars ($5,500,000) of principal.
          Obligations — All existing and future debts, liabilities and
obligations owing by Borrower to Lender or any other subsidiary or affiliate of
Lender under the Loan Documents and the Merger Agreement.
          Permitted Liens — (a) Liens securing taxes, assessments or
governmental charges or levies or the claims or demands of materialmen,
mechanics, carriers, warehousemen, and other like persons not yet due; (b) Liens
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, social security and other like
laws; and (c) Liens existing on the Closing Date and shown on Schedule 1.1(b)
attached hereto and made part hereof.
          Person — An individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.
          Property — Any interest of Borrower in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
          UCC — The Uniform Commercial Code of the State of Delaware and any
other applicable law of any state that has jurisdiction with respect to all, or
any portion of, the Collateral or this Agreement, from time to time.
     1.2 Other Capitalized Terms — Any other capitalized terms used without
further definition herein shall have the meanings set forth in the UCC.

2



--------------------------------------------------------------------------------



 



SECTION II. THE LOAN
     2.1 Loan:
          a. Subject to the terms and conditions of this Agreement, Lender
hereby establishes for the benefit of Borrower a credit facility (the “Loan”),
which shall include Advances extended by Lender to or for the benefit of
Borrower from time to time hereunder. The aggregate principal amount of all
Advances made hereunder shall not exceed the Maximum Loan Amount. To the extent
any Advance made hereunder shall cause the sum of all Advances hereunder to
exceed the Maximum Loan Amount, Borrower shall immediately return and repay to
Lender the excess of such Advance over the Maximum Loan Amount. All Advances
under the Loan shall be due and payable, in full, on the Loan Maturity Date,
subject to the provisions of Section VII below.
          b. This Agreement shall evidence Borrower’s unconditional obligation
to repay Lender for all Advances made under the Loan, with interest and other
charges and expenses as herein provided. Each Advance under the Loan shall be
deemed evidenced by this Agreement.
          c. The term of the Loan shall expire on the Loan Maturity Date. On
such date, unless having been sooner accelerated by Lender pursuant to the terms
hereof, all sums owing under the Loan and this Agreement shall be due and
payable in full, and as of and after such date Borrower shall not request and
Lender shall not make any further Advances under the Loan.
     2.2 Advances and Payments:
          a. Except to the extent otherwise set forth in this Agreement, all
payments of principal and of interest on the Loan and all Expenses, fees,
indemnification obligations and all other charges and any other Obligations of
Borrower, shall be made to Lender via wire transfer of same day funds to such
account as Lender may from time to time direct. Any payments received prior to
2:00 P.M., Pacific Time, on any Business Day shall be deemed received on such
Business Day. Any payments (including any payment in full of the Obligations),
received after 2:00 P.M., Pacific Time, on any Business Day shall be deemed
received on the immediately following Business Day.
          b. Lender shall make the Initial Advance on the third Business Day
following the Closing Date. All additional Advances under the Loan must be
requested by Borrower by 11:00 A.M., Pacific Time, at least two Business Days
prior to the date such Advance is to be made. All requests for an Advance are to
be in writing pursuant to a written request executed by Steven Kelly or J.
Gregory Jester in the form of Exhibit “A” (“Advance Request”) attached hereto
and made part hereof. Such request may be sent by facsimile transmission
provided that Lender shall have the right to require that receipt of such
request not be effective unless confirmed via telephone with Lender.
          c. All Advances following the Initial Advance shall be at the sole
discretion of Lender. Upon receiving a request for an Advance in accordance with
subparagraph (b) above,

3



--------------------------------------------------------------------------------



 



and subject to the terms and conditions set forth in this Agreement, Lender, in
its discretion, shall make the requested Advance, or any amount thereof as
Lender determines in its discretion, to Borrower by Lender’s check delivered to
Borrower or, in Lender’s discretion, by wire transfer to Borrower’s account
specified on Schedule 2.2 attached hereto, on the Business Day the requested
Advance is to be made or as soon as is reasonably practicable thereafter.
     2.3 Interest: The outstanding principal under the Loan shall bear interest,
subject to the terms hereof, at the rate of 12.5% per annum. Interest shall be
payable on the Loan Maturity Date.
     2.4 Additional Interest Provisions:
          a. Interest on the Loan shall be calculated on the basis of a year of
three hundred sixty (360) days and charged for the actual number of days
elapsed.
          b. After the occurrence and during the continuance of an Event of
Default hereunder, the per annum rate of interest on all outstanding principal
under the Loan shall be increased by two hundred (200) basis points. All such
increases shall be applied retroactively to the date of the occurrence of the
Event of Default. Borrower agrees that the default rate payable to Lender is a
reasonable estimate of Lender’s damages and is not a penalty.
          c. Borrower shall not request any Advance while a Default exists.
          d. Interest on outstanding principal under the Loan shall continue to
accrue and be paid even after an Event of Default, maturity, acceleration,
judgment, bankruptcy, insolvency proceedings of any kind or the happening of any
event or occurrence, similar or dissimilar.
          e. In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder and charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such court determines Lender has received interest
hereunder in excess of the highest applicable rate, Lender shall apply, in its
sole discretion, and set off such excess interest received by Lender against
other Obligations due or to become due and such rate shall automatically be
reduced to the maximum rate permitted by such law.
     2.5 Prepayments: Borrower may prepay the Loan, without premium or penalty,
in whole or in part, at any time or from time to time. Any partial prepayment
shall first be applied to accrued and unpaid interest on the Loan being prepaid
and then to the principal balance of the Loan.
     2.6 Use of Proceeds:
          a. The Initial Advance shall be used by Borrower to pay the accounts
payable and accrued liabilities of Borrower set forth on Schedule 1.1(a)
attached hereto.

4



--------------------------------------------------------------------------------



 



          b. Additional Advances may be used by Borrower for working capital and
general corporate purposes consistent with Borrower’s covenants under the Merger
Agreement, including, without limitation, for professional and other fees and
expenses and other transaction costs incurred by Borrower in connection with the
negotiation, documentation, execution and consummation of the transactions
contemplated in the Merger Agreement. Each Advance Request shall state the
specific intended uses of the Advance requested, including, without limitation,
the name of each payee (or class of payees in the case of employees and other
readily identifiable categories of payees) and amount to be paid to such payee
out of such Advance. Any actual use by Borrower of an Advance that differs
materially from the intended use as set forth in the Advance Request shall
constitute a material breach of this Agreement.
SECTION III. COLLATERAL
     3.1 Collateral: As security for the payment of the Obligations, and
satisfaction by Borrower of all covenants and undertakings contained in this
Agreement and the other Loan Documents, Borrower hereby assigns and grants to
Lender, a continuing Lien on and security interest in, upon and to all assets of
Borrower and all subsidiaries of Borrower, including but not limited to the
following Property, all whether now owned or hereafter acquired, created or
arising and wherever located:
          a. all Accounts;
          b. all Chattel Paper;
          c. all Documents;
          d. all Instruments;
          e. all Inventory;
          f. all General Intangibles;
          g. all Equipment,
          h. all Fixtures;
          i. all Deposit Accounts;
          j. all Goods;
          k. all Investment Property; and
          l. all Proceeds (including, without limitation, insurance proceeds),
whether cash or non-cash, of all of the foregoing Property described in clauses
(a) through (k).
     3.2 Lien Documents: On the Effective Date and thereafter as Lender
reasonably deems necessary, Borrower shall execute and deliver to Lender, or
have executed and delivered (all in form and substance satisfactory to Lender
and its counsel):

5



--------------------------------------------------------------------------------



 



          a. Financing statements pursuant to the UCC, which Lender may file in
the jurisdiction where Borrower is organized and in any other jurisdiction that
Lender deems appropriate; and
          b. Any other agreements, documents, instruments and writings,
including, without limitation, intellectual property security agreements,
required by Lender to evidence, perfect or protect the Liens and security
interests in the Collateral or as Lender may reasonably request from time to
time.
     3.3 Other Actions:
          a. In addition to the foregoing, Borrower shall do anything further
that may be reasonably required by Lender to secure Lender and effectuate the
intentions and objects of this Agreement, including, without limitation, the
execution and delivery of security agreements, contracts and any other documents
required hereunder. At Lender’s request, Borrower shall also immediately deliver
(with execution by Borrower of all necessary documents or forms to reflect,
implement or enforce the Liens described herein), or cause to be delivered to
Lender all items for which Lender must receive possession to obtain a perfected
security interest, including without limitation, all Deposit Accounts and all
notes, stock powers, letters of credit, certificates and documents of title,
Chattel Paper, Warehouse Receipts, Instruments, and any other similar
instruments constituting Collateral.
          b. Lender is hereby authorized to file financing statements and
amendments to financing statements without Borrower’s signature, in accordance
with the UCC. Borrower hereby authorizes Lender to file all such financing
statements and amendments to financing statements describing the Collateral in
any filing office as Lender, in its sole discretion may determine, including
financing statements listing “All Assets” in the collateral description therein.
Borrower agrees to comply with the requests of Lender in order for Lender to
have and maintain a valid and perfected security interest in the Collateral.
     3.4 Searches, Certificates:
          a. Lender may, as Lender reasonably determines from time to time, at
Lender’s expense, obtain the following searches:
               i. UCC searches with the Secretary of State and local filing
office of each state where Borrower is organized, maintains its executive
office, a place of business, or assets; and
               ii. judgment, state and federal tax lien and corporate tax lien
searches, in all applicable filing offices of each state searched under
subparagraph (i) above.
     3.5 Filing Security Agreement: A carbon, photographic or other reproduction
or other copy of this Agreement is sufficient, as and may be filed in lieu of, a
financing statement.
     3.6 Power of Attorney: Each of Steven A. Kriegsman and Mitchell K.
Fogelman, both executive officers of Lender, is hereby irrevocably made,
constituted and appointed the true

6



--------------------------------------------------------------------------------



 



and lawful attorney for Borrower (without requiring any of them to act as such)
with full power of substitution to do the following:
          a. during the continuance of an Event of Default, endorse the name of
Borrower upon any and all checks, drafts, money orders and other instruments for
the payment of monies that are payable to Borrower and constitute collections on
Borrower’s Accounts or proceeds of other Collateral;
          b. execute and file in the name of Borrower any financing statements,
schedules, assignments, instruments, documents and statements that Borrower is
obligated to give Lender hereunder or is necessary to perfect (or continue or
evidence the perfection of such security interest or Lien) Lender’s security
interest or Lien in the Collateral; and
          c. during the continuance of an Event of Default, do such other and
further acts and deeds in the name of Borrower that Lender may deem necessary or
desirable to enforce any Account or preserve or protect any other Collateral.
SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO INITIAL ADVANCE
     4.1 Closing: The Closing under this Agreement is subject to the following
conditions precedent (all instruments, documents and agreements to be in form
and substance reasonably satisfactory to Lender and Lender’s counsel), unless
waived by the Lender:
          a. Borrower shall have delivered, or caused to be delivered to Lender
the following:
               i. the Merger Agreement and this Agreement, properly executed;
               ii. each of the other documents to be delivered by Borrower or
any other Person pursuant to this Agreement; and
               iii. such other documents reasonably required by Lender;
          b. at the Closing Date, no Default or Event of Default hereunder shall
have occurred and be continuing;
          c. the warranties and representations contained in Section 5 as well
as any other Section of this Agreement shall be true and correct on the Closing
Date with the same effect as though made on and as of that date, and Lender
shall have received a certificate of the Chief Executive Officer of Borrower to
that effect; and
          d. Borrower shall have performed and complied in all material respects
with all agreements, covenants and conditions contained herein, which are
required to be performed or complied with by Borrower before or at the Closing
Date.
     4.2 Waiver of Rights: By completing the Closing hereunder, or by making
Advances hereunder, Lender does not thereby waive a breach of any warranty or
representation made by Borrower hereunder or under any agreement, document, or
instrument delivered to Lender or

7



--------------------------------------------------------------------------------



 



otherwise referred to herein, and any claims and rights of Lender resulting from
any breach or misrepresentation by Borrower are specifically reserved by Lender.
SECTION V. REPRESENTATIONS AND WARRANTIES
     To induce Lender to complete the Closing and make the Initial Advance under
the Loan and additional Advances under the Loan to Borrower, Borrower warrants
and represents to Lender, that except as disclosed in the Merger Agreement or
the Company Disclosure Schedule (as defined in the Merger Agreement):
     5.1 Validity:
          a. The making and performance of this Agreement and the other Loan
Documents will not violate any law, government rule or regulation, court or
administrative order or other such order, or the certificate of incorporation or
bylaws of Borrower, or breach or result in a default (immediately or with the
passage of time) under any contract, agreement or instrument to which Borrower
is a party, or by which Borrower or any of its Property is bound. Borrower is
not in violation of any term of any agreement or instrument to which it is a
party or by which it may be bound which violation has or could reasonably be
expected to have a Material Adverse Effect (as defined in the Merger Agreement).
          b. Borrower has all requisite power and authority to enter into and
perform this Agreement and to incur the obligations herein provided for, and has
taken all proper and necessary action to authorize the execution, delivery and
performance of this Agreement, and the other Loan Documents as applicable.
          c. This Agreement and all of the other Loan Documents, when delivered,
will be valid and binding upon Borrower, and enforceable in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.
     5.2 Places of Business: The only places of business of Borrower, and the
places where Borrower keeps and intends to keep its Property, are at the
addresses existing as of the date hereof shown on Schedule 5.2 attached hereto
and made part hereof.
     5.3 Names: Since its organization, Borrower has not conducted business
under or used any other name (whether corporate or assumed) except for the names
shown on Schedule 5.3 attached hereto and made part hereof.
     5.4 Perfection and Priority: This Agreement and the other Loan Documents
are effective to create in favor of Lender legal, valid and enforceable Liens in
all right, title and interest of Borrower in the Collateral, and when
(i) financing statements have been filed in the offices of the jurisdictions
shown on Schedule 5.4, attached hereto and made part hereof under Borrower’s
name, (ii) a control agreement has been executed among Borrower, Lender and any
financial institution in which a Deposit Account of Borrower is held, and
(iii) Borrower has delivered to Lender any certificates representing its
ownership rights in Borrower’s subsidiaries,

8



--------------------------------------------------------------------------------



 



Borrower will have granted to Lender, and Lender will have perfected Liens in
the Collateral, superior in right to any and all other Liens (other than
Permitted Liens), existing or future.
     5.5 Deposit Accounts: All Deposit Accounts of Borrower are shown on
Schedule 5.5, attached hereto and made part hereof.
SECTION VI. BORROWER’S COVENANTS
     6.1 Merger Agreement: Borrower covenants that, until all of the Obligations
are paid and satisfied in full and the Loan has been terminated, it will comply
with the covenants applicable to it in the Merger Agreement.
     6.2 Responsibility for Collateral: Borrower retains all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.
SECTION VII. DEFAULT
     7.1 Events of Default: Each of the following events shall constitute an
event of default (“Event of Default”):
          a. if Borrower fails to make any payment of principal or of interest
under the Loan or other Obligations when such payment is due and payable; or
          b. if Borrower fails to perform, comply with or observe any covenant
or undertaking contained in this Agreement and such failure continues for ten
(10) days after the occurrence thereof; or
          c. if any warranty, representation or other statement by or on behalf
of Borrower contained in or pursuant to this Agreement, the other Loan Documents
or in any document, agreement or instrument furnished in compliance with,
relating to, or in reference to this Agreement, is false, erroneous, or
misleading in any material respect when made hereunder; or
          d. if any provision of this Agreement or any material term of the
Merger Agreement shall at any time for any reason be declared to be null and
void, or the validity or enforceability thereof shall be contested by Borrower,
or a proceeding shall be commenced by Borrower, or by any governmental authority
having jurisdiction over Borrower, seeking to establish the validity or
enforceability thereof, or Borrower shall deny that Borrower has any liability
or obligation purported to be created under this Agreement or any other Loan
Document or the Merger Agreement; or
          e. if there is a seizure or attachment of, or a levy on, any of the
Collateral;
provided, however, that an Event of Default shall not include any of the
foregoing events that result from Lender’s failure or refusal, in the exercise
of its discretion, to make an additional Advance requested by Borrower in
accordance with Section 2.2(c).

9



--------------------------------------------------------------------------------



 



     7.2 Cure: Nothing contained in this Agreement or the Loan Documents shall
be deemed to compel Lender to accept a cure of any Event of Default hereunder,
which shall be in Lender’s discretion (provided, that the foregoing shall not be
interpreted or construed in any way or under any circumstances to limit or
contradict the express provisions hereof which provide for any cure period that
must expire before any particular Event of Default shall occur).
     7.3 Rights and Remedies on Default:
          a. In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the occurrence and during the continuance of a Default
or an Event of Default, Lender may, in its discretion, terminate this Agreement.
          b. In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the occurrence and during the continuance of an Event
of Default Lender may, in its discretion, declare the principal amount of and
interest on the Loan and all other Obligations immediately due and payable, all
without demand, notice, presentment or protest or further action of any kind.
          c. In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), or otherwise available at law or in equity,
upon or at any time after the acceleration of the Obligations following the
occurrence of an Event of Default, Lender may, in its discretion, exercise all
rights under any applicable law or in equity, and under all Loan Documents
permitted to be exercised after the occurrence of an Event of Default, including
the following rights and remedies (which list is given by way of example and is
not intended to be an exhaustive list of all such rights and remedies):
               i. the right to modify the terms and conditions upon which Lender
may be willing to consider making Advances under the Loan or to take reserves
against the Loan;
               ii. the right to take possession of, send notices regarding and
collect directly the Collateral, with or without judicial process (including
without limitation the right to notify the United States postal authorities to
redirect mail addressed to Borrower to an address designated by Lender); and
               iii. by its own means or with judicial assistance, enter
Borrower’s premises and take possession of the Collateral, or render it
unusable, or dispose of the Collateral on such premises, without any liability
for rent, storage, utilities or other sums, and Borrower shall not resist or
interfere with such action..
          d. Borrower hereby agrees that a notice received by it at least ten
(10) days before the time of any intended public sale or of the time after which
any private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale

10



--------------------------------------------------------------------------------



 



or other disposition. If permitted by applicable law, any perishable inventory
or Collateral which threatens to speedily decline in value or which is sold on a
recognized market may be sold immediately by Lender without prior notice to
Borrower. Borrower covenants and agrees not to interfere with or impose any
obstacle to Lender’s exercise of its rights and remedies with respect to the
Collateral, after the occurrence of an Event of Default hereunder. Lender shall
have no obligation to clean up or prepare the Collateral for sale. If Lender
sells any of the Collateral upon credit, Borrower will only be credited with
payments actually made by the purchaser thereof, that are received by Lender.
Lender may, in connection with any sale of the Collateral specifically disclaim
any warranties of title or the like.
          e. Lender shall have the right to become the purchaser at any public
sale made pursuant to the provisions of this Section, and shall have the right
to credit against the amount of the bid made therefor the amount payable to
Lender out of the net proceeds of such sale. For the purpose of determining the
rights to any purchaser therein, recitals contained in any conveyance to any
purchaser at any sale made hereunder shall conclusively establish the truth and
accuracy of the matters therein stated, including, without limitation,
nonpayment of the Obligations and advertisement and conduct of such sale in the
manner provided herein, Borrower hereby ratifies and confirms all legal acts
that Lender may do in carrying out the provisions of this Agreement.
     7.4 Applications of Proceeds: The proceeds of any sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by Lender in enforcing its rights
hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and then to the payment
of any other amounts required by applicable law, after which Lender shall pay to
Borrower any surplus proceeds. If, upon the sale, license or other disposition
of the Collateral, the proceeds thereof are insufficient to pay all amounts to
which Lender is legally entitled, Borrower will be liable for the deficiency.
     7.5 Nature of Remedies: All rights and remedies granted Lender hereunder
and under the Loan Documents, or otherwise available at law or in equity, shall
be deemed concurrent and cumulative, and not alternative remedies, and Lender
may proceed with any number of remedies at the same time until all Obligations
are satisfied in full. The exercise of any one right or remedy shall not be
deemed a waiver or release of any other right or remedy, and Lender, upon or at
any time after the occurrence of an Event of Default, may proceed against
Borrower, at any time, under any agreement, with any available remedy and in any
order.

11



--------------------------------------------------------------------------------



 



SECTION VIII. STOCK PURCHASE OPTION
     8.1 Option:
          a. As a material inducement to Lender to enter into this Agreement and
make the Initial Advance and any and all Additional Advances, Borrower hereby
grants Lender the irrevocable option (the “Option”) to purchase up to 2,000,000
shares (the “Option Shares”) of common stock, $0.001 par value per share, of
Borrower (“Borrower Common Stock”) at an initial price per Option Share (the
“Initial Exercise Price”) of $0.01.
          b. Lender may exercise the Option, in whole or in part, at any time on
or after Borrower terminates or purports to terminate the Merger Agreement
pursuant to Section 8.01(e) thereof and prior to the first anniversary (the
“Expiration Date”) of the date of the consummation by Borrower of a Superior
Proposal (as defined in the Merger Agreement).
          c. In order to exercise the Option, Lender shall send to Borrower a
notice specifying the denominations of the certificate or certificates
evidencing the Option Shares which Lender wishes to receive, and shall pay
Borrower the aggregate Exercise Price of such Option Shares, by, at Lender’s
option, (i) delivery of shares of common stock, $0.001 par value per share, of
Lender (“Lender Common Stock”), which shall be valued for this purpose at the
Initial Merger Consideration Price (as defined in the Merger Agreement), or
(ii) wire transfer of same day funds to Borrower’s account specified on
Schedule 2.2 attached hereto, and Borrower shall promptly cause to be issued to
Lender a certificate or certificates representing the Option Shares. Upon
delivery by Lender to Borrower of the exercise notice and the payment of the
Exercise Price described in the immediately preceding sentence, Lender shall be
deemed to be the holder of record of the Option Shares issuable upon that
exercise, notwithstanding that the stock transfer books of Borrower shall then
be closed or that certificates representing those Option Shares shall not then
be actually delivered to Lender.
     8.2 Adjustment of Exercise Price and Number of Option Shares:
          a. In order to prevent dilution of the rights under the Option, the
Initial Exercise Price (such price or such price as last adjusted pursuant to
the terms hereof, as the case may be, is herein called the “Exercise Price”) and
the number of Option Shares purchasable upon exercise of the Option shall be
subject to adjustment from time to time as provided in this Section 8.2.
          b. In case of any reclassification, capital reorganization,
consolidation, merger, sale of all or substantially all of Borrower’s assets or
any other change in Borrower Common Stock, other than as a result of a
subdivision, combination, or stock dividend provided for in paragraph (c) below
(any of which, a “Change Event”), then, as a condition of such Change Event,
lawful provision shall be made, and duly executed documents evidencing the same
from Borrower or its successor shall be delivered to Lender, so that Lender
shall have the right at any time prior to the Expiration Date to purchase, at a
total price equal to the total Exercise Price payable for the total number of
Option Shares purchasable upon exercise of the Option, the kind and amount of
shares of stock and other securities and property receivable in connection with
such Change Event by a holder of the same number of shares of Borrower

12



--------------------------------------------------------------------------------



 



Common Stock as were purchasable under the Option immediately prior to such
Change Event. In any such case, appropriate provisions shall be made with
respect to the rights and interest of Lender so that the provisions hereof shall
thereafter be applicable with respect to any shares of stock or other securities
and property deliverable upon exercise hereof, and appropriate adjustments shall
be made to the Exercise Price per share payable hereunder, provided the
aggregate Exercise Price shall remain the same.
          c. If Borrower shall at any time prior to the Expiration Date
(i) subdivide Borrower Common Stock, by split up or otherwise, or combine
Borrower Common Stock, or (ii) issue additional shares of Borrower Common Stock
or other equity securities as a dividend with respect to any shares of Borrower
Common Stock, the number of shares of Borrower Common Stock issuable on the
exercise of the Option shall forthwith be proportionately increased in the case
of a subdivision or stock, or proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the Exercise Price
per share, but the aggregate Exercise Price payable for the total number of
Option Shares purchasable upon exercise of the Option shall remain the same. Any
adjustment under this paragraph (c) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.
SECTION IX. MISCELLANEOUS
     9.1 Governing Law: THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND
DOCUMENTS, AND ALL MATTERS RELATED HERETO OR ARISING HEREUNDER (WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE. THE PROVISIONS OF
THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO
BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL
FORCE AND EFFECT.
     9.2 Integrated Agreement: The other Loan Documents, all related agreements,
and this Agreement shall be construed as integrated and complementary of each
other, and as augmenting and not restricting Lender’s rights and remedies. If,
after applying the foregoing, an inconsistency still exists, the provisions of
this Agreement shall constitute an amendment thereto and shall control.
     9.3 Waiver: No omission or delay by Lender in exercising any right or power
under this Agreement or any related agreements and documents will impair such
right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to Borrower no waiver will be valid unless
in writing and signed by Lender and then only to the extent specified.
     9.4 Expenses of Lender: Borrower will pay upon demand of Lender all
reasonable costs, fees and expenses incurred by Lender in connection with
(i) the enforcement of Lender’s

13



--------------------------------------------------------------------------------



 



rights hereunder, or the collection of any payments owing from, Borrower under
this Agreement and the other Loan Documents or the protection, preservation or
defense of the rights of Lender hereunder and under the other Loan Documents,
and (ii) any refinancing or restructuring of the credit arrangements provided
under this Agreement and other Loan Documents in the nature of a “work-out” or
of any insolvency or bankruptcy proceedings, or otherwise (including the
reasonable fees and disbursements of counsel for Lender) (collectively, the
“Expenses”).
     9.5 Notices:
          a. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly delivered (i) four
(4) Business Days after being sent by registered or certified mail (postage
prepaid, return receipt requested), (ii) one (1) Business Day after being sent
for next Business Day delivery, fees prepaid, via a reputable nationwide
overnight courier service, or (iii) on the date of confirmation of receipt (or
the first Business Day following such receipt if the date of such receipt is not
a Business Day) of transmission by facsimile, in each case to the intended
recipient at the following addresses (or at such other address for a party as
shall be specified by like changes of address). A party electing to provide
notice by electronic transmission as provided herein shall also provide mailed
copies of any such notice.

         
 
  i.   If to Lender:  
 
      CytRx Corporation
 
      11726 San Vicente Blvd., Suite 650
 
      Los Angeles, California 90049
 
      Telecopier No.: (310) 826-6139
 
      Attention: Steven A. Kriegsman, President and Chief Executive Officer

     with a copy (which shall not constitute notice) to:

         
 
      TroyGould PC
 
      1801 Century Park East, 16th Floor
 
      Los Angeles, California 90067
 
      Telecopier No.: (310) 201-4746
 
      Attention: Sanford J. Hillsberg, Esq. and Dale E. Short, Esq.
 
       
 
  ii.   If to Innovive:
 
       
 
      Innovive Pharmaceuticals, Inc.
 
      555 Madison Avenue, 25th Floor
 
      New York, New York 10022
 
      Telecopier No.: (212) 716-1811
 
      Attention: Steven Kelly, President and Chief Executive Officer

     with a copy (which shall not constitute notice) to:

14



--------------------------------------------------------------------------------



 



         
 
      Wyrick Robbins Yates & Ponton LLP
 
      4101 Lake Boone Trail
 
      Suite 300
 
      Raleigh, North Carolina 27607
 
      Telecopier No.: (919) 781-4865
 
      Attention: W. David Mannheim, Esq.

     9.6 Headings: The headings of any paragraph or Section of this Agreement
are for convenience only and shall not be used to interpret any provision of
this Agreement.
     9.7 Survival: All warranties, representations, and covenants made by
Borrower herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement, shall be considered to have been relied upon by Lender, regardless of
any investigation made by Lender or on its behalf. All statements in any such
certificate or other instrument prepared and/or delivered for the benefit of
Lender shall constitute warranties and representations by Borrower hereunder.
Except as otherwise expressly provided herein, all covenants made by Borrower
hereunder or under any other agreement or instrument shall be deemed continuing
until all Obligations are satisfied in full.
     9.8 Successors and Assigns: This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties. Neither
party may transfer, assign or delegate any of its duties or obligations
hereunder.
     9.9 Duplicate Originals: Two or more duplicate originals of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument.
     9.10 Modification: No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Lender.
     9.11 Third Parties: No rights are intended to be created hereunder, or
under any related agreements or documents for the benefit of any third party
donee, creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrower’s duty of
performance, including, without limitation, Borrower’s duties under any account
or contract with any other Person.
     9.12 Discharge of Taxes, Borrower’s Obligations, Etc.: Lender, in its sole
discretion, shall have the right at any time, and from time to time, with at
least ten (10) days prior notice to Borrower if Borrower fail to do so, to pay
for the performance of any of Borrower’s obligations hereunder and discharge
taxes or Liens (other than Permitted Liens), at any time levied or placed on
Borrower’s Property in violation of this Agreement, unless Borrower is in good
faith with due diligence by appropriate proceedings contesting such taxes or
Liens and maintaining proper reserves therefor. Expenses and advances shall be
added to the Loan, and bear interest at the rate applicable to the Loan, until
reimbursed to Lender. Such payments and advances made by Lender shall not be
construed as a waiver by Lender of a Default or Event of Default under this
Agreement.

15



--------------------------------------------------------------------------------



 



     9.13 Consent to Jurisdiction: Borrower and Lender each hereby irrevocably
consent to the non-exclusive jurisdiction of the Courts of the State of Delaware
or any Federal Court located in the State of Delaware in any and all actions and
proceedings whether arising hereunder or under any other agreement or
undertaking. Borrower waives any objection which Borrower may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens. Borrower
irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party set forth herein.
     9.14 Waiver of Jury Trial: BORROWER AND LENDER EACH HEREBY WAIVE ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.
[Remainder of Page Left Intentionally Blank]

16



--------------------------------------------------------------------------------



 



     WITNESS the due execution of this Loan and Security Agreement as a document
under seal as of the date first written above.

                  INNOVIVE PHARMACEUTICALS, INC.    
 
           
 
  By:
Name:   /s/ Steven Kelly
 
Steven Kelly    
 
  Title:   President and Chief Executive Officer    
 
                CYTRX CORPORATION    
 
           
 
  By:
Name:   /s/ Steven A. Kriegsman
 
Steven A. Kriegsman    
 
  Title:   President and Chief Executive Officer    

17